Citation Nr: 1133097	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-34 340A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to July 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2004 and October 2006 rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In September 2009, these matters were remanded for further development.

Service connection for diabetes mellitus was denied by an unappealed August 2004 rating decision.  The question of whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability that is reasonably shown to be related to his exposure to noise trauma in service.

2.  An unappealed August 2004 rating decision denied the Veteran service connection for diabetes mellitus based essentially on findings that such disability was not shown, was not manifested in service or in the first postservice year, and was not shown to possibly be related to his service.

3.  Evidence received since the August 2004 decision does not show, or tend to show, that the Veteran has diabetes mellitus, that such disability was manifested in service or in the first postservice year, or that such disability might be related to his service; does not relate to the unestablished facts necessary to substantiate the claim of service connection for diabetes mellitus; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  New and material evidence has not been received, and the claim of service connection for diabetes mellitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

Regarding bilateral hearing loss, inasmuch as the benefit sought is being granted, there is no reason to belabor its impact in this matter.

Regarding diabetes mellitus, the U.S. Court of Appeals for Veterans Claims (Court) has held that VCAA notice in a claim to reopen must include (with some degree of specificity) notice of the basis for the prior denial of the claim, notice of the evidence and information necessary to reopen the claim, and notice of the evidence and information necessary to establish the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Pursuant to the September 2009 Board remand, letters in October 2009 and May 2011 provided the Veteran general notice of what was necessary to establish the underlying claim of service connection, and of his and VA's responsibilities in claims development; the notice was Kent-compliant, as it specifically advised him that the basis for the prior denial was that he was not shown to have diabetes mellitus that was related to his military service, and that for new evidence to be material it would have to address that fact.  

The Veteran's available service treatment records (STRs) are associated with his claims file.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has not identified any further pertinent evidence that is outstanding.  

Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Bilateral hearing loss:

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory  thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the  determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative  equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In September 2003, the National Personnel Records Center forwarded the Veteran's available STRs to the RO.  The only STR provided was a June 1975 service pre-enlistment examination report.  Audiometry on this examination did not show a hearing loss disability.
The Board's September 2009 remand noted that his complete STRs were not associated with the claims file.  Specifically, copies of the STRs that were in the claims file, included several audiometric studies which show hearing loss by VA standards; however, the majority of the audiometry reports were undated and many appeared to be out of sequence.  A January 1981 audio chart shows elevated puretone thresholds in the left ear, albeit not sufficiently to constitute a hearing loss "disability" under 38 C.F.R. § 3.385.  A July 1991 active duty audiometry report shows a high frequency hearing loss and the examiner noted a history of noise trauma from working in the motor pool.  Because of the muddled stated of the Veteran's STRS, the RO was asked to arrange for an exhaustive search for the Veteran's original STRs (as it was unclear whether he had a hearing loss that existed prior to his second period of active duty or if hearing loss disability was initially manifested during active duty service).  Thereafter, the RO was to arrange for a VA audiological evaluation.  An exhaustive search for the Veteran's original STRs was unsuccessful.

On December 2010 VA audiological evaluation, the Veteran reported exposure on active duty to noise trauma from bombs, weapons fire and jet engines.  He stated that as a civilian he had worked in a mill around machinery with significant occupational noise exposure.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
55
LEFT
15
15
10
50
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The examiner opined:

"The Veteran's bilateral hearing loss manifest itself prior to the Veteran's period of active duty as indicated by his audiogram of 1981, while in the Reserves, showing a mild hearing loss at 3000 Hz, in the left ear after having normal hearing in 1975.  

The Veteran's hearing loss permanently increased in severity from 1981, prior to active duty, to 1991 at his time of separation from active duty.  With no audiogram found around the time he entered active duty in 1990, it is impossible to say whether or not the moderate hearing loss indicated at separation was manifest during his one year of active duty or the nine years prior to active duty from 1981 to 1990, or both.  His hearing loss may have increased in severity during his year of active duty.

The hearing loss incurred from 1981 to 1991 is a high frequency hearing loss at 3000 and 4000 Hz, consistent with a noise induced hearing loss and is not considered a normal progression of hearing loss.

After careful consideration of the Veteran's C-file and audiograms, using the information noted in the list above, it is my opinion that the Veteran's hearing loss is at least as likely as not caused by or the result of the noise he was exposed to during his military service."

It is not in dispute that by virtue of his duties in service (he served in the motor pool) the Veteran exposed to noise trauma in service.  Furthermore, it is well-documented, and not in dispute, that he now has a bilateral hearing loss disability by VA standards.  The remaining requirement for establishing service connection for his hearing loss disability is whether such disability is related to the noise trauma in service.  A VA medical professional has now opined that the Veteran's hearing loss "is at least as likely as not caused by or the result of the noise he was exposed to during his military service".  

The only competent (medical opinion) evidence in the record that addresses the medical question that is the matter of a nexus between the Veteran's hearing loss and his exposure to noise trauma in service is the opinion of the December 2010 VA examiner, which supports his claim.  There is no competent evidence to the contrary, and no basis in the record to question the competence of the VA examiner, or to reject the opinion as invalid.  Accordingly, the Board finds that all requirements for establishing service connection are met, and that service connection for bilateral hearing loss is warranted.
New and Material evidence:

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

An August 2004 rating decision denied the Veteran service connection for diabetes mellitus based essentially on findings that diabetes was not shown, was not manifested in service or in the first postservice year, and was not shown to possibly be related  to his active duty service.  He was notified of the August 2004 rating decision and of his appellate rights.  He did not file a notice of disagreement with that decision, and it became final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the August 2004 rating decision included:  The Veteran's available STRs (which do not mention diabetes mellitus); a September 2003 VA record which shows a negative history for diabetes mellitus, and an October 2003 VA lab report which notes "indicates diabetic control, your sugar averages normal".

Evidence received since the August 2004 rating decision consists essentially of  September 2003 to February 2006 VA records of treatment for unrelated disability; statements by the Veteran asserting that diabetes mellitus is related to his exposure to sarin or cyclosarin while on duty; and testimony indicating that he was not seen for diabetes mellitus in service.  

As the claim was previously denied because the evidence did not show that the Veteran has diabetes mellitus, that such disability was manifested in service or in the first postservice year, or that such disability might be related to his service, for evidence received since the August 2004 denial to be new and material, it must (as the Veteran has been advised) relate to such unestablished facts.  And because a medical diagnosis of the disability for which service connection is sought (or evidence suggesting there might be such disability) is a threshold requirement for establishing service connection, that fact must specifically be addressed.  

The VA treatment records received since August 2004 include duplicate copies of September and October 2003 records (that were previously considered and therefore are not new).  The remaining records contain no mention of diabetes mellitus, and clearly are not material.  The Veteran has also submitted statements and testimony by alleging diabetes mellitus is related to his exposure to sarin or cyclosarin in service.  Regardless of whether or not the Veteran is competent to offer an opinion regarding a nexus between diabetes and such environmental exposure (or whether or not there was such exposure), the statements and argument provide no new information to establish that he indeed has diabetes (the threshold fact that must be addressed to reopen his claim).  

In summary, nothing the Veteran has submitted since the August 2004 rating decision is new evidence that shows he actually has diabetes mellitus, or that such chronic disability was manifested in service or in the first postservice year.  Accordingly, the Board must find that new and material evidence that raises a reasonable possibility of substantiating the claim of service connection for diabetes has not been received, and that such claim may not be reopened.


ORDER

Service connection for bilateral hearing loss is granted.

The appeal to reopen a claim of service connection for diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


